Citation Nr: 0727631	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-20 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a right knee replacement, currently rated as 30 
percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In August 2004, the veteran appeared at a hearing before a 
local hearing officer at the RO.  

The matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The Board notes that the last comprehensive VA examination 
afforded the veteran with regard to his knees occurred in 
December 2003.  In an August 2004 statement in support of 
claim, the veteran reported that his right and left knees 
were now giving him more problems.  He requested that he be 
scheduled for a VA examination as a result of the increased 
symptoms.  The Board further notes that the veteran's 
representative, in his August 2007 written argument, 
requested that the veteran be afforded an additional VA 
examination to determine the current severity of the 
veteran's knee disorders.  VA is obliged to afford a veteran 
a contemporaneous examination where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disabilities have worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Furthermore, it appears that the December 2003 VA examination 
did not contain any findings with regard to weakened 
movement, excess fatigability, incoordination, or pain, and 
any degree of additional range-of-motion loss caused by any 
weakened movement, excess fatigability, incoordination, or 
pain.  VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

The Board further observes that in his August 2004 statement 
in support of claim, the veteran indicated that he had 
received treatment at the Florence VAMC.  He also noted 
receiving treatment for his knees at the Doran VAMC at the 
time of his August 2004 hearing.  It appears that the last VA 
treatment records obtained in conjunction with the veteran's 
claim date back to December 2003.  Under Bell v. Derwinski, 2 
Vet. App. 611 (1992), VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees.  Id. at 612-13.  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
veteran's treatment for left and right 
knee disorders at the Florence and Doran 
VAMCs from December 2003 to the present.  
The veteran should also be requested to 
provide information as to any other 
medical records, VA or private, 
pertaining to his knee disabilities that 
might be available.  Any records not 
previously secured should be obtained for 
inclusion in the claims file.

2.  The veteran should be scheduled for a 
VA orthopedic examination of his left and 
right lower extremities to determine the 
severity of his service-connected left 
and right knee disorders.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
report the ranges of knee flexion and 
extension in degrees.

The examiner should also determine 
whether the left or right knee disability 
is manifested by flare ups, weakened 
movement, excess fatigability, 
incoordination, or pain.  Such inquiry 
should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
flare ups, weakened movement, excess 
fatigability, incoordination, or pain.

The examiner should also report whether 
there is recurrent subluxation or lateral 
instability, and if present, its 
severity.

These findings are needed to evaluate the 
disability in accordance with court 
decisions and criteria contained in VA's 
Rating Schedule.  38 C.F.R., Part 4.  

3.  After completion of the above, review 
the expanded record and determine if the 
benefits sought can be granted.  
Consideration should be given to whether 
assignment of a staged rating(s) is in 
order.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



